UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 13-7156


UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

             v.

KEMUEL CORNELIUS MINGO,

             Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Richard L. Voorhees, Senior District Judge. (3:03-cr-00014-RLV-CH-1;
3:12-cv-00235-RLV; 3:09-cv-00056-RLV)


Submitted: June 23, 2017                                          Decided: January 11, 2018


Before GREGORY, Chief Judge, and WILKINSON and KING, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam opinion.


Kemuel Cornelius Mingo, Appellant Pro Se. Robert John Gleason, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina; Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Kemuel Cornelius Mingo sought relief from his sentence pursuant to 28 U.S.C.

§§ 2241, 2255 (2012), and through petitions for writ of error coram nobis and audita

querela. The district court denied relief, and Mingo appeals.

         To the extent that Mingo seeks to appeal that portion of the district court’s order

denying relief under § 2255, the order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of

appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that reasonable jurists would

find that the district court’s assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003). When the district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is debatable, and that the

motion states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at

484-85. We have independently reviewed the record and conclude that Mingo has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss this portion of the appeal.

         With respect to the remaining grounds for relief, we have reviewed the record and

found no reversible error. Accordingly, we affirm on the reasoning of the district court.

United     States   v.   Mingo,   Nos.   3:03-cr-00014-RLV-CH-1;       3:12-cv-00235-RLV;

3:09-cv-00056-RLV (W.D.N.C. May 30, 2013).

                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                AFFIRMED IN PART;
                                                                DISMISSED IN PART




                                          3